DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on April 24, 2018, are currently pending and have been considered below.



Claim Objections

Claims 2, 9 and 16 are objected to because of the following informalities: “exceeding the a respective store specific returned inventory threshold for the store, initiating the returned item collection process” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- exceeding 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 9, the claim recites the limitation "the returned item collection process".  There is insufficient antecedent basis for this limitation in the claim.
In regards to Claim 16, the claim recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.
In regards to Claim 16, the claim recites the limitation "the returned item collection process".  There is insufficient antecedent basis for this limitation in the claim.


	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for gathering of returned items and instructing truck pickup for returned items.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “receiving, at a [...], a first report of first returned items at a first store in a plurality of stores, the first report transmitted to the [...] upon any item being returned to the first store; receiving, at the [...], a second report of second returned items at a second store in the plurality of stores, the second report transmitted to the [...] upon any item being returned to the second store; retrieving a list of dimensions for items listed in the first report and the second report, the list of dimensions comprising volume and weight for each item in the first returned items and the second returned items; calculating, via a [...] on the [...] and based on the first report, the second report, and the list of dimensions, a total volume of the first returned items and the second returned items; calculating, via a [...] on the [...] and based on the first report, the second report, and the list of dimensions, a total weight of the first returned items and the second returned items; when at least one of the total volume of the first returned items and the second returned items, the total weight of the first returned items and the second returned items, and a total number of the first returned items and the second returned items exceed a threshold, initiating a returned item collection process, the returned item collection process comprising: generating an instruction for a transport delivering goods to any store in the plurality of stores to collect returned items from each store in the plurality of stores; and transmitting the instruction to the transport” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (server and processor of claim 1; processor and medium of claim 8; medium and computing device of claim 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (server and processor of claim 1; processor and medium of claim 8; medium and computing device of claim 15).  The server and processor of claim 1; processor and medium of claim 8; medium and computing device of claim 15, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The transmitting of the data over a network to a device amounts to insignificant extra-solution activity.   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Furthermore, the transmitting of data over a network is extra-solution activity that the courts have found to be well understood routine and conventional activity.  See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-7, 9-14 and 16-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processor “claim 9”, medium “claim 9 and 16-20”, computing device “claim 16”, amount to mere instructions as discussed above.  The transmitting of the data amounts to insignificant extra-solution activity that is well understood and conventional, as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stashluk et al (US Patent Application Publication No. 2004/0193438 - hereinafter Stashluk) in view of Streebin et al (US Patent Application Publication No. 20170154302 - hereinafter Streebin) in view of Whitman et al (US Patent Application Publication No. 20170008671 - hereinafter Whitman).
Re. claim 1, Stashluk teaches:
A method comprising:
as items are returned at a plurality of stores co-located within a contiguous geographic area: [¶37-¶38 shows return center for an area for plurality of stores by “returns center may be regional for a large area such as the United States. In other words, a large geographic area may have a number of returns centers”].
receiving, at a server, a first report of first returned items at a first store in a plurality of stores, the first report transmitted to the server upon any item being returned to the first store; [¶37-¶38 (e.g. return center; e.g. returns provider scans the return label on the package and weighs the package, the returns provider receives multiple packages, which may be items originating from multiple merchants, throughout a daily course of business, para (¶40-¶42); e.g. information servers 119, para (¶55); further ¶44 presents the labels supplied to a report such as a bill of lading for the return items, and e.g. generate a manifesting report, ¶90-¶92]
receiving, at the server, a second report of second returned items at a second store in the plurality of stores, the second report transmitted to the server upon any item being returned to the second store; [¶37-¶38 (e.g. return center; e.g. returns provider scans the return label on the package and weighs the package, the returns provider receives multiple packages, which may be items originating from multiple merchants, throughout a daily course of business, para (¶40-¶42); e.g. information servers 119, para (¶55); further ¶44 presents the labels supplied to a report such as a bill of lading for the return items, and e.g. generate a manifesting report, ¶90-¶92]
Stashluk doesn’t teach, Streebin teaches:
retrieving a list of dimensions for items listed in the first report and the second report, the list of dimensions comprising volume and weight for each item in the first returned items and the second returned items; [Streebin; ¶57 and Fig. 5 shows the collection of object datasets, for each item there is an object dataset, which is interpreted as a report for each item (multiple reports interpreted for first and second reports) for dimensions and weight for plurality of items to be shipped].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Streebin in the system of Stashluk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Stashluk doesn’t teach, Whitman teaches:
calculating, via a processor on the server and based on the first report, the second report, and the list of dimensions, a total volume of the first returned items and the second returned items; [Whitman; ¶158 explains the process, specifically the identifying label 108 and how it is interpreted as the first and second report for each of the materials it is attached to, as the identifying labels are read by the scanners to then further create reports for each of the packages to be moved in the shipping cycle. ¶160 shows the reports as the identifying labels, and further shows the calculation of volume and weight as information is collected from the labels to calculate and report variety of information, it then specifies the information that is calculated and reported as volume and weight, please see what’s emphasized “process information collected from the identifying labels 108 and additional data characterizing the units of material to calculate, track, analyze, manage and report a variety of information, such as the number of units of material 104 received from a given source location 102 or set of source locations, the types of material received from each source location 102, additional data associated with an individual unit of material 104 or with a plurality of units of material 104 from an individual source location 102, such as cumulative weight and volume of material from a given source location”]. 
calculating, via a processor on the server and based on the first report, the second report, and the list of dimensions, a total weight of the first returned items and the second returned items; [Whitman; ¶158 explains the process, specifically the identifying label 108 and how it is interpreted as the first and second report for each of the materials it is attached to, as the identifying labels are read by the scanners to then further create reports for each of the packages to be moved in the shipping cycle. ¶160 shows the reports as the identifying labels, and further shows the calculation of volume and weight as information is collected from the labels to calculate and report variety of information, it then specifies the information that is calculated and reported as volume and weight, please see what’s emphasized “process information collected from the identifying labels 108 and additional data characterizing the units of material to calculate, track, analyze, manage and report a variety of information, such as the number of units of material 104 received from a given source location 102 or set of source locations, the types of material received from each source location 102, additional data associated with an individual unit of material 104 or with a plurality of units of material 104 from an individual source location 102, such as cumulative weight and volume of material from a given source location”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Whitman in the system of Stashluk, in order to reduce operating costs as “large chain of stores may have its own distribution center, such that any savings accrued from recycling, improved efficiencies and the like contributes to overall reduction in operating costs for the chain”, [Whitman; ¶235].
In regards to the following conditional limitation:
when at least one of the total volume of the first returned items and the second returned items, the total weight of the first returned items and the second returned items, and a total number of the first returned items and the second returned items exceed a threshold, initiating a returned item collection process, the returned item collection process comprising: 
generating an instruction for a transport delivering goods to any store in the plurality of stores to collect returned items from each store in the plurality of stores; and 
transmitting the instruction to the transport.17
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here, the claim recites a condition for performing a contingent step: . . . "when. . . ." Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step "generating/transmitting. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Therefore, since the conditional elements are not positively required by the method claim, art which teaches all elements which are not conditional teaches all elements of the claim.RBVD 510919

Re. claim 2, Stashluk in view of Streebin in view of Whitman teaches method of claim 1.
Stashluk teaches:
as the items are returned: 
comparing amounts of returned inventory in each store to store specific returned inventory thresholds; and 
upon determining that a store in the plurality of stores has an amount of returned inventory exceeding a respective store specific returned inventory threshold for the store, initiating the returned item collection process. 
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here claim 1, which claim 2 depends from recites a condition for performing a contingent step: . . . "when. . . ." Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step "comparing/determining. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Thus, art which teaches the independent claim also teaches this dependent claim, which consists only of a conditional limitation, the condition of which is not required to be met.RBVD 510919

Re. claim 3, Stashluk in view of Streebin in view of Whitman teaches method of claim 1.
Stashluk teaches:
wherein the transport is a first truck to deliver goods to any store in the plurality of stores after the determining that the total of returned items exceeds the total returned items threshold. 
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here claim 1, which claim 3 depends from recites a condition for performing a contingent step: . . . "when. . . .". Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step "wherein the transport is a first truck. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Thus, art which teaches the independent claim also teaches this dependent claim, which consists only of a conditional limitation, the condition of which is not required to be met.RBVD 510919

Re. claim 4, Stashluk in view of Streebin in view of Whitman teaches method of claim 1.
Stashluk teaches:
wherein each store in the plurality of stores is selected for inclusion in the plurality of stores based on:
location within the contiguous geographic area; and [¶37-¶39 shows a location is designated for a particular region by “returns center may be regional for a large area such as the United States. In other words, a large geographic area may have a number of returns centers”].
a volume of expected returns at each store over a predetermined amount of time.  [¶42, ¶44-¶47 and ¶111 with preceding table as it states one of rules must support time-limit options and return processing rules with respect to volume by the “ability to notify Vendor based on time-based thresholds ability to notify Vendor based on volume-based thresholds ability to notify Vendor based on SKU-based thresholds support for electronic notification methods”].

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stashluk in view of Streebin in view of Whitman in view of Mueller et al (US Patent No. 20170124511 - hereinafter Mueller).
Re. claim 5, Stashluk in view of Streebin in view of Whitman teaches method of claim 4.
Mueller teaches:
wherein each store in the plurality of stores is further selected for inclusion in the plurality of stores based on third party items carried at each store. [Mueller; ¶233 states potential return locations can include retail stores or partner retailers (third party) such as “potential return locations can include distributors, warehouses, local retail stores, affiliated or partner retailers, and drop-off locations for a shipping center or carrier. The store service returns the requested list of potential return locations to the return routing service, the address of each potential return location, the operating hours of each potential return location, and whether each potential return location can process returns”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Mueller in the system of Stashluk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stashluk in view of Streebin in view of Whitman in view of Kumar et al (US Patent No. 9269103 - hereinafter Kumar).
Re. claim 6, Stashluk in view of Streebin in view of Whitman teaches method of claim 1.
Stashluk doesn’t teach, Kumar teaches:
wherein a store is added to the plurality of stores. [Kumar; Col. 11 line 61 – Col. 12 line 20 shows that a merchant or a store can be added to a deliverer’s route which has plurality of stops, as it states “the order processing module 140 may schedule multiple pickups and deliveries with a single courier”, examiner is interpreting the scheduling of multiple pickups as adding stores to plurality of stores].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kumar in the system of Stashluk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stashluk in view of Streebin in view of Whitman in view of Yu et al (US Patent Application Publication No. 2015/0006005 - hereinafter Yu).
Re. claim 7, Stashluk in view of Streebin in view of Whitman teaches method of claim 1.
Stashluk doesn’t teach, Yu teaches:
wherein the transport is autonomous. [Yu; ¶28 shows the use of unmanned ground vehicle for delivery].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Yu in the system of Stashluk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here claim 1, which claim 7 depends from recites a condition for performing a contingent step: . . . "when. . . .". Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step " wherein the transport is autonomous. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Thus, art which teaches the independent claim also teaches this dependent claim, which consists only of a conditional limitation, the condition of which is not required to be met. The art applied to claim 7 would be the best art to be applied if the conditional statement were to be given weight.RBVD 510919

Novel/Non-Obvious Subject Matter
Claims 8-20 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8 and 15 are Novel/Non-Obvious Subject Matter over the prior art of record, meanwhile claims 9-14 and 16-20 are dependent claims to 8 and 15 respectively.
The closest prior art of record is Stashluk (2004/0193438) in view of Streebin (20170154302) in view of Whitman (20170008671) in view of Kirrian (20110153459).
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Stashluk teaches:
items returned at a plurality of stores co-located within a contiguous geographic area:
receiving reports of returned items at a store in a plurality of stores, the report transmitted to the server upon any item being returned to the store;
Streebin teaches:
retrieving dimensions for items listed in the report, the list of dimensions comprising volume and weight for each item in the returned items;
Whitman teaches:
calculating, the list of dimensions, a total volume of the returned items;
Kirrian teaches:
The return of products reaching a certain number of products upon triggering a notification for items to be picked up

The prior art fails to explicitly teach:
When one of the following actions EXCEEDS a threshold: 
the total volume of the first returned items and the second returned items, 
the total weight of the first returned items and the second returned items, and 
a total number of the first returned items and the second returned items
a trigger initiates a returned item collection process, 
which is then followed by sending a notification to a deliverer delivering a product to an establishment to ALSO pick up a return from one establishment and at least a SECOND establishment.

The closest reference to present this aspect is Kirrian as it shows the concept for a tire shop, but it states when it reaches a “certain number” which is not similar to claimed limitation requiring “exceed threshold”, there also isn’t a deliverer delivering to this tire shop, to instruct deliverer to also pick up from tire shop.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628